DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendments/arguments filed on Oct 05, 2020, and the claims 1-18 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on Oct 05, 2020, with regards to rejection of claim 1-18 have been fully considered, and they are not found to be persuasive. 
The rejection of claims 7-12 under 35 U.S.C 101, computer program product, software per se is withdrawn in light of applicant’s amendment of claims 7-12.
The rejection of claims 13-18 under 35 U.S.C 101, computer program product, CRM is withdrawn in light of applicant’s explanation in argument for the claim 13-18.
The rejection of claim 1 under 35 U.S.C 112, second paragraph, is withdrawn in light of applicant’s amendment of claim 1.
In Applicants remarks, on pages 9-11, Applicant argues that Sagot does not teach claim 1, especially, entering a first said device into a membership relation with a first self-organizing subnet at a first subnet rank in a hierarchy of subnets.
Examiner respectfully disagrees. In para [0118] Sagot disclose two subnets E.1 and E.2 associated to a same subnet server, and para [0119] disclose, nodes C22 and C23 are connected by a first sensor line (subnet E.1), with node C22 as subnet master whereas nodes C24 and C25 are connected by a second sensor line (subnet E.2), with 
Based on the data transferring rate and increasing efficiency, there are two types of subnets (para [0016]). One type of subnet has a data acquisition unit and data transferring rate is low (i.e. called second rank subnet), and another type of subnet has no data acquisition unit, and has a high rate of data transfer (i.e. called first rank subnet) (see para [0016]-[0020] and [0027]). Sometimes called a first level subnet and a second level subnet. 
Para [0120] the frames exchanged between the nodes, one of the two subnet masters (e.g. C22) will remain in the MASTER state (i.e. will remain the subnet master) and the other (e.g. C25) will change to the SLAVE state.
Applicant further argues on page 10 that the office action fails to disclose make a primafacie case of obviousness with respect to the combination of Sagot and Dinwoodie
Examiner respectfully disagrees, since the reference Sagot teaches the node transition between two subnets, and the first and the second subnet rank (para [0091], [0118]-[0120]).
And; 
Dinwoodie teaches, the first node rank and the second node rank are defined as (higher-ranked) traffic-handling rules associated with the first subnet, and (lower-ranked) specific traffic-handling rule for the first further subnet (see para [0116]-[0117] and [0125]).

Applicant further argues on page 11 that Dinwoodie does not teach a hierarchy of subnets. 

Examiner respectfully disagrees, Regarding claim 5, Dinwoodie teaches, Dinwoodie teaches, the first node rank and the second node rank is defined as (higher-ranked) traffic-handling rules associated with the first subnet, and (lower-ranked) specific traffic-handling rule for the first further subnet (see para [0116]-[0117] and [0125]).

Applicant further argues on page 11 that Sagot and Dinwoodie cannot be combined to teach "said hierarchy of subnets being formed from at least a first subnet rank and a second subnet rank, where a subnet at said first subnet rank has a preponderance of member devices over a subnet at said second subnet rank," as required by amended claim 6.

Examiner respectfully disagrees, para [0087] also discloses, a master node is a first level rank node, and a slave node is a second level node. 
And;
In para [0118] Sagot disclose two subnets E.1 and E.2 associated to a same subnet server, and para [0119] disclose, nodes C22 and C23 are connected by a first sensor line (subnet E.1), with node C22 as subnet master whereas nodes C24 and C25 are 
Based on the data transferring rate and increasing efficiency, there are two types of subnets (para [0016]). One type of subnet has a data acquisition unit and data transferring rate is low (i.e. called second rank subnet), and another type of subnet has no data acquisition unit, and has a high rate of data transfer (i.e. called first rank subnet) (see para [0016]-[0020] and [0027]). Sometimes called a first level subnet and a second level subnet. 
Para [0120] the frames exchanged between the nodes, one of the two subnet masters (e.g. C22) will remain in the MASTER state (i.e. will remain the subnet master) and the other (e.g. C25) will change to the SLAVE state.
And;
Dinwoodie teaches, the first node rank and the second node rank is defined as (higher-ranked) traffic-handling rules associated with the first subnet, and (lower-ranked) specific traffic-handling rule for the first further subnet (see para [0116]-[0117] and [0125]).
Since, the purpose of two references are same. Hence, the reference Sagot and Dinwoodie can be combined.

In conclusion, based on the discussion above, the applicant’s arguments are not persuasive, and the above rejection is maintained by the previous actions references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6-7, 12-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sagot (US 2017/0222877A1) in view of Dinwoodie (US 2013/0268542A1).
Regarding claim 1,
Sagot teaches, a machine-implemented method for operating a device, comprising:
entering said device into a membership relation with a first self-organizing subnet at a first rank in a hierarchy of subnets of said network (see para [0119] line 2-3, C22 is the said device, and it enters into a subnet master relationship (which is a rank in a hierarchy) within subnet E.1)

 5receiving at said first device a message from a second device making known parameters of a second subnet (see para [0120] the frames exchanged between the nodes, one of the two subnet masters (e.g. C22) will remain in the MASTER state (i.e. will remain the subnet master; and
Para [0082] line 5-8, C22 is a subnet master. C22 informed to C25, and C25 is a subnet master. Note: frames exchange between two nodes are considered as request and response message.)and 
responsive to receipt of said message, sending a message from said first said device making known parameters of said first self-organizing subnet at said first subnet rank to said second said device to render said subnet at said second subnet rank operable to merge with said subnet at said first subnet rank. (see para [ 0083] line 1-3, selecting the subnet master among the two router nodes C22 and C25; and 
Para [0105] Two nodes (C22 and C25) are master nodes each other; And  para [0121] (re)configuration, the network will be as shown in FIG. 3, with E the subnet resulting from the merger of the two subnets E.1 and E.2. Note: E1=first subnet, E2=second subnet, C22=first/said device, E25=second device.)

Sagot doesn’t explicitly teach, a second subnet rank in said hierarchy of subnets of said network.
In analogous art, Dinwoodie teaches, a second subnet rank in said hierarchy of subnets of said network (see para [0067] for second ranked nodes.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Sagot with a second rank in said hierarchy of subnets of said network of 

Regarding claim 5,
Sagot and Dinwoodie teach claim 1, 
Sagot teaches, where a subnet at said first rank comprises a leader device having higher-ranking partition information than a leader of a subnet at said second rank (see para [0017], and [0020] first level subnet and second level subnet. Master node is called leader node, high data rate is first type data transferring node).  
In analogous art, 
Dinwoodie further teaches, said hierarchy of subnets being formed from at least a second rank in said hierarchy of subnets of said network (see para [0067] for second ranked nodes.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Sagot with a second rank in said hierarchy of subnets of said network of Dinwwodie. A person of ordinary skill in the art would have been motivated to do this to send a data with low and higher priority (Dinwoodie: [0003])

Regarding claim 6,
Sagot and Dinwoodie teach claim 1, 
Sagot further teaches, 
the subnet server of the resulting network (after merger) is elected according to the respecting weights of the former independent subnet servers. As a result, all network parameters of the respectively master and slave equipment formerly connected to the non-elected subnet server are reset to the inactive state, Note: weight based node merging from one subnet to another subnet is considered as preponderance of member device).
  
In analogous art, Dinwoodie further teaches, 
at a second rank in said hierarchy of subnets of said network (see para [0067] for second ranked nodes.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Sagot with a first rank in a hierarchy of subnets of said network, and at a second rank in said hierarchy of subnets of said network of Dinwwodie. A person of ordinary skill in the art would have been motivated to do this to send a data with low and higher priority (Dinwoodie: [0003])

Claim 7 recites all the same elements of claim 1, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7
Claim 11 recites all the same elements of claim 5, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 12 recites all the same elements of claim 6, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.
Claim 17 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 6, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 18.

Claims 2-4, 8-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sagot (US 2017/0222877A1), in view of Dinwoodie (US 2013/0268542A1) in view of Klemba (US 2004/0228490 A1).
Regarding claim 2,
Sagot and Dinwoodie teach claim 1, 

In analogous, Klemba teach, said entering said device into a membership relation with a self-organizing subnet comprising attaching said device to a Thread partition of a mesh network (see fig. 3(subnet: D), and para [0045] as an SPN grows in size and complexity it may partition itself into subnets as necessary to optimize routing and security management. Similarly, smaller SPNs may be merged in an attempt to optimize routing and security management. Several attributes are preferably considered in these partitioning and merging functions (e.g., Frequency, Authentication, Density, Identification, Age, Technologies). Consider the use of frequency as a metric for partitioning an active SPN.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Sagot with further with said self-organizing subnet comprising a Thread network partition of Klemba. A person of ordinary skill in the art would have been motivated to do this to control the routing connectivity, monitor the routing nodes as well as transferring a data between multiple nodes (Klemba: [0050]). 

Regarding claims 3 and 4,
Sagot and Dinwoodie teach claim 1, 
Sagot and Dinwoodie fail to teach, said second device making known parameters of said subnet comprising operating according to an advertising protocol of a Thread  as an SPN grows in size and complexity it may partition itself into subnets as necessary to optimize routing and security management. Similarly, smaller SPNs may be merged in an attempt to optimize routing and security management. Several attributes are preferably considered in these partitioning and merging functions (e.g., Frequency, Authentication, Density, Identification, Age, Technologies). Consider the use of frequency as a metric for partitioning an active SPN.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a self-configuring of plurality of subnets of Sagot with Dinwoodie further with said self-organizing subnet comprising a Thread network partition of Klemba. A person of ordinary skill in the art would have been motivated to do this to control the routing connectivity, monitor the routing nodes as well as transferring a data between multiple nodes (Klemba: [0050]). 
Claim 8 recites all the same elements of claim 2, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 8.
Claim 9 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 4, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 10
Claim 14 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 3, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 4, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sm Islam/
Examiner, Art Unit 2457
Date: 1/15/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457